Title: To James Madison from Levett Harris, 30 November 1804 (Abstract)
From: Harris, Levett
To: Madison, James


30 November 1804, St. Petersburg. “I have the honor herewith to transmit my report of the trade of the United states to St. Petersburg the present Year [not found], and in conformity to your circular of the 9. April last year, I alike annex you Sir, a Statement of charges imposed on Vessels arriving at the several ports of this Empire, except that of Odessa for which there are Special regulations.
“I have been unable to designate the duties which are exacted for the Specifick purposes required by your letter, every thing in the way of port charges is comprehended in the inclosed general estimate, in which form they are levied, and by which it will be seen that the established charges of the Government are moderate in themselves, but that they are rendered in a degree onerous by the illegal fees claimed by the officers of customs, which habitual practice unfortunately impells us to tolerate.
“My endeavours for some time after my arrival were exerted to check this manifest abuse as far as it respected its practice upon our Vessels, but I perceived a direct interferance with me would have been productive of no benifit, on the Contrary, would likely have exposed us to embarrassments Seriously detrimental to our Commercial interests, which necessarily repressed my further interposition.
“There exists one charge, to which our Ships were subject, that I deemed very unjust, and as Such, I made it a duty to remonstrate with the Minister of Commerce, who with his usual politeness and regard concurred in the propriety of my objections, and requested me to write him a note on the Subject (in order that it might e⟨n⟩gage his due attention) which having done, no difficulty or delay, was made to its removal. This charge, denominated church money, is laid upon every foreign vessel arriving at the port: its object is the Support of the Church established here which the Nation to which it may belong particularly protects, and if there be no such established church, the tribute is notwithstanding claimed and paid over to some other religious Sect. In this manner our Ships contributed to the English Church. By the representations which I conceived it my duty to make on this Occasion, to the propriety whereof you no doubt sir, will agree, the more, on being informed of its being an Arbitrary custom unauthorized by any Statute of the Government, an Annual Saving is procured to our ships of fifteen hundred to two thousand dollars and an exception established in a matter which it is a principle with us expressly to maintain.
“An Apology for my delay in transmitting the inclosed Statement of Charges I trust Sir, will be found in their discription, which was to be ascertained only by experience.
“As no American Vessels have Carried Cargoes to, or loaded at, any other of the ports of Russia (with one exception as noted) my report will comprize the whole of our trade with this Empire, to which, I have added in a recapitulatory note, our this year’s exports to the Baltic.”
